IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 00-20548



JOHN J. WILLIAMS,

                                                   Plaintiff-Appellant

v.


ANHEUSER-BUSCH INC.; MICHAEL E. HARDING,

                                                 Defendants-Appellees,


                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Southern District of Texas
                           (H-98-CV-3988)
                        - - - - - - - - - -
                            March 9, 2001

Before WIENER and STEWART, Circuit Judges, and SMITH,* District
Judge.

PER CURIAM**:

     Plaintiff-Appellant John J. Williams appeals from the order of the

district court granting the summary judgment motion of Defendants-

Appellees Anheuser-Busch Inc. and Michael E. Harding (collectively,

“Defendants”)   and   awarding   $494.75   in   costs   to   Defendants.   As



     *
      District Judge of the Western District of Texas, sitting by
designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Williams’s appellate brief addresses only issues of slander per se and

the award of costs, all other issues are deemed abandoned on appeal1;

thus those two issues are the only ones that we consider.

     Having carefully reviewed the summary judgment record on appeal and

the legal arguments of the parties as set forth in their respective

appellate briefs, we conclude that the rulings of the district court

should be affirmed.   Defendants are entitled to summary judgment on

Williams’s claim of slander per se because, as a matter of law,

Harding’s statements do not constitute slander per se; and, moreover,

because his statements clearly are privileged.   Williams has failed to

raise a genuine issue of material fact as to either slander per se or

privilege, so the district court’s grant of summary judgment was

appropriate as to both issues.

AFFIRMED.




     1
       See Fed.R.App.P. 28(a)(9); Cinel v. Connick, 15 F.3d 1338,
1349 (5th Cir. 1994).

                                   2